Citation Nr: 0613488	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  03-05 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
chronic lumbosacral strain prior to May 3, 2005.  

2.  Entitlement to a rating in excess of 20 percent for 
chronic lumbosacral strain from May 3, 2005.  

3.  Entitlement to a rating in excess of 10 percent for left 
patello-femoral arthritis with medial collateral ligament 
sprain.

4.  Entitlement to a rating in excess of 10 percent for right 
hip strain and bursitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1978 to June 1981.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from an August 2002 
rating decision of the Albuquerque Department of Veterans 
Affairs (VA) Regional Office (RO), which granted service 
connection for chronic lumbar strain; for left knee 
patellofemoral arthritis with medial collateral ligament 
sprain; and for chronic right hip strain and bursitis, each 
rated 10 percent effective December 29, 2000.  In the same 
decision, the RO denied a rating in excess of 20 percent for 
impairment of the left tibia and fibula with ankle 
impairment.  [The veteran is an employee of the Phoenix, 
Arizona RO, and his claims file is in the jurisdiction of the 
Albuquerque RO.]  This case was before the Board in February 
2005, when it was remanded to the RO for additional 
development (to include further notification of the Veterans 
Claims Assistance Act of 2000 (VCAA)).  In March 2005 written 
correspondence, the veteran withdrew his appeal as to the 
issue of entitlement to an increased rating for the left 
ankle disability.  In a June 2005 decision, the RO increased 
the rating for chronic lumbar strain to 20 percent, effective 
May 3, 2005.  That claim remains in controversy, as less than 
the maximum available benefit was awarded.  See AB v. Brown, 
6 Vet. App. 35 (1993).  

A claim placed in appellate status by disagreement with the 
initial rating assigned, as here, remains an "original 
claim" and is not a new claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate compensable evaluations may be assigned for separate 
periods of time, a practice known as "staged" ratings.  Id. 
at 126.  The RO has assigned staged ratings for the service-
connected chronic lumbar strain; the issues have been 
characterized to reflect the staged ratings.  


The issues of entitlement to a rating in excess of 10 percent 
for chronic lumbosacral strain prior to May 3, 2005 and to a 
rating in excess of 20 percent from that date, are REMANDED 
to the RO via the Appeals Management Center in Washington, 
DC.  VA will notify you if further action is required on your 
part.  


FINDINGS OF FACT

1.  Throughout the appellate period, the veteran's left knee 
disability has been manifested by arthritis and complaints of 
pain on use; there has been essentially full range of motion 
throughout the period, with complaints of pain; there is no 
objective evidence of instability or subluxation.  

2.  Throughout the appellate period, the manifestations of 
the veteran's right hip strain and bursitis have been no more 
than mild; range of motion is full; and no functional 
impairment is objectively shown.  


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for left patello-femoral 
arthritis with medial collateral ligament sprain is not 
warranted.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.71a, Codes 5003, 5260, 5261 (2005).  

2.  A rating in excess of 10 percent for right hip strain and 
bursitis is not warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Codes 5003, 5019, 5250 - 5255 (2005).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The veteran was provided VCAA notice on the downstream issues 
of increased initial ratings in a January 2003 statement of 
the case (SOC); in March 2005 correspondence from the RO; and 
in a June 2005 supplemental SOC (SSOC).  Although he was 
provided full notice/information subsequent to the rating 
decision appealed, he is not prejudiced by the notice timing 
defect.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  He was notified (in the January 2003 SOC; in March 
2005 correspondence pursuant the Board's remand, which was in 
part to address notice deficiency; and in the June 2005 SSOC) 
of everything required, and has had ample opportunity to 
respond and/or supplement the record and participate in the 
adjudicatory process.  The claims were readjudicated after 
notice was given (see June 2005 rating decision/SSOC).  The 
June 2005 communications also explained the basis for the 
effective date of increase (when examination showed increased 
disability).  

Regarding content of notice, the January 2003 SOC, the March 
2005 correspondence, and the June 2005 SSOC informed the 
veteran of what the evidence showed and why the claims were 
denied.  He was advised by the SOC, the correspondence, and 
the SSOC, that VA would make reasonable efforts to help him 
get pertinent evidence, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  The SOC, the correspondence, and 
the SSOC advised the veteran of what the evidence must show 
to establish entitlement to the benefits sought.  The January 
2003 SOC and the June 2005 SSOC contained the text of the 
regulation implementing the VCAA, including the specific 
provision that the claimant is to be advised to submit 
everything in his possession pertinent to the claim.  
Everything submitted to date has been accepted for the record 
and considered.  

Finally, regarding notice, the veteran has advised that he is 
a VA decision review officer (DRO), and has expressed 
familiarity with VA law.  As his work duties include 
providing notice to others, presumably he requires no further 
notice himself, and any further notice to him would be 
pointless.  

Regarding the duty to assist, the Board directed additional 
development in February 2005.  The development (to include VA 
examination) has been completed and the additional evidence 
was considered by the RO.  VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record (including VA medical 
records) has been secured.  Evidentiary development is 
complete; VA's duty to assist is also met.  It is not 
prejudicial to the veteran for the Board to proceed with 
appellate review.  Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).  

Background

The veteran's initial claim of service connection for the 
disabilities at issue was received by the RO on December 29, 
2000.  In the August 2002 decision now on appeal, the RO, in 
pertinent part, granted service connection for chronic lumbar 
strain; left knee patellofemoral arthritis with medial 
collateral ligament sprain; and chronic right hip strain and 
bursitis, each rated 10 percent, effective from the date of 
the claims.  VA medical records and medical opinions 
established that the disabilities at issue were secondary to 
previously service-connected right knee and left ankle 
disabilities that caused disturbances in the veteran's gait.  

Subsequent to the August 2002 rating decision, the medical 
evidence of record includes VA outpatient records dated in 
May and June 2003, showing that the veteran complained of 
back pain, for which over-the-counter medications provided no 
relief.  He also complained of right hip and left knee pain.  
The examiner found that the veteran's extremities were 
negative for clubbing, cyanosis, or edema.  His right hip had 
full range of motion.  There was "popping and grating" on 
extension and flexion of the left knee.  The diagnosis was 
low back pain, secondary to chronic muscle spasm, with 
chronic osteoarthritis.  

VA outpatient records in November and December 2003 show 
continued complaints and treatment of musculoskeletal pain, 
primarily low back pain.  In December 2003 the veteran 
complained of chronic low back and right hip pain that was 
"extreme" over the prior 11/2 months.  Medication alleviated 
the pain somewhat, but the veteran continued to experience a 
chronic ache in the low back area.  VA medical personnel 
noted an associated problem of intermittent right hip pain 
that was aggravated on walking.  The veteran denied radiating 
leg pain, and denied any numbness and tingling in his legs or 
feet.  Increased right hip pain was noted on straight leg 
raising.  Other than noting that the veteran's extremities 
were negative for clubbing, cyanosis, or edema; the 
outpatient records are negative for clinical findings related 
to the left knee.  The diagnosis, in pertinent part, was 
chronic and problematic low back and right hip pain.  

On VA general clinical evaluation in January 2005, the 
veteran reported that his back pain was very much affected by 
cool, rainy weather.  He stated that the back pain is 
constant and dull, but sometimes it is sharp and then his 
legs give out.  Standing, sitting, or walking for long 
periods aggravated the back pain, and the veteran preferred 
to move around constantly, as position changes helped 
alleviate the back pain.  Clinical evaluation of 
musculoskeletal problems was limited to findings of no 
costovertebral angle or spinal tenderness.  Again, other than 
noting that the veteran's extremities were negative for 
clubbing, cyanosis, or edema, the evaluation is negative for 
complaints or clinical findings related to the left knee.  
The diagnosis, in pertinent part, was chronic low back pain.  

On VA examination in May 2005, the veteran complained of a 
constant pain at the front of the left knee, collapsing of 
the knee, and trouble squatting and climbing/descending 
stairways.  He denied locking or swelling of the left knee, 
and he reported that the use of a knee brace was helpful.  
Regarding his right hip, the veteran complained of a burning 
sensation on the outer aspect of the right hip over the prior 
five years.  He reported that the right hip pain was "bad 
from the beginning," and there had been no severe changes in 
the hip condition.  The examiner noted that the veteran wore 
a left knee brace, and he used a cane which he held in his 
left hand.  The veteran took Darvocet and Motrin, and 
performed some mild exercises, to help alleviate pain.  
Examination revealed that the veteran has a complete right 
peroneal nerve palsy with foot drop.  He was not able to walk 
on his right heel and he could barely get up on the toes of 
the right foot.  When standing, there was a slight elevation 
of the veteran's right hip and right shoulder.  Straight leg 
raising was to 65 degrees on the right and to 75 degrees on 
the left.  Lashgue and Bragard signs were negative, and 
Babinski signs were absent.  There was no clonus, and other 
than the right peroneal nerve palsy, there was good strength 
in the lower extremities.  There was complete right foot drop 
with no extension of the toes or foot.  Inversion and 
eversion strength was 3+.  The left leg demonstrated normal 
sensation and good strength.  

Range of motion of the left knee was to 3+ degrees on 
extension, and flexion was to 135 degrees.  The patella was 
well-located and there was moderate subpatellar crepitation.  
The ligaments were intact and there was no varus or valgus 
instability.  Drawer signs were negative, as were Lachman 
signs, McMurray signs, and pivot-shift.  There was no 
effusion, but tenderness was noted on the anterior portion of 
the lateral femoral condyle.  X-rays of the pelvis and right 
hip showed minimally prominent superior acetabular lips 
bilaterally, and the presence of a small ring-like 
radiolucency within the right femoral neck with sclerotic 
borders, compatible with subcortical herniation pit.  X-rays 
of the left knee showed slightly prominent tibial spines, 
with no other signs of bone or soft tissue abnormality.  The 
diagnoses were degenerative arthritis disc disease of the 
lumbar spine; patellofemoral arthritis of the left knee of 
moderate severity, without instability or laxity; and 
undiagnosed burning pain of the outer right hip, possible 
chronic bursitis.  The examiner stated:

It would be speculative to rate further 
loss of function with DeLuca requirements 
in degrees of loss of joint motion.  Pain 
is a major factor in [the veteran's] left 
knee which would occur with flare ups and 
repetitive use such as squatting, which 
would further impair the function of the 
left knee rated as moderate.  The same is 
true of [the veteran's] low back pain, 
with repetitive bending producing more 
pain with moderate limitation of function 
due to pain.  Right hip has completely 
normal range of motion, and [the veteran] 
has a sensitivity of the burning pain for 
which I do no appreciate any loss of 
degrees or further loss of function with 
DeLuca requirements.  

Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.

In a claim disagreeing with the initial rating assigned 
following a grant of service connection, as here, separate 
ratings may be assigned for separate periods of time, based 
on the facts found.  Fenderson, supra.  The RO has not 
assigned "staged ratings" for the veteran's left knee and 
right hip disabilities.  Regarding those disabilities, the 
Board finds that the signs and symptoms of the left knee and 
right hip disabilities have never during the appellate period 
exceeded those in the schedular criteria for a 10 percent 
rating under applicable disability codes.  Hence, "staged 
ratings" for the left knee and right hip disabilities are 
not indicated.  

The veteran's statements describing the symptoms of the 
service-connected disabilities at issue are deemed competent 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, these statements must be considered with the 
clinical evidence of record and in conjunction with the 
pertinent rating criteria.  

Where there is a question as to which of two ratings apply, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history.  
38 C.F.R. § 4.2, 4.41.  The Court, in DeLuca v. Brown, 8 Vet. 
App. 202 (1995), held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. 4.40, 4.45, and 4.59.  Disability 
of the musculoskeletal system is primarily the inability, due 
to damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors affecting joints are 
reduction of normal excursion of movements in different 
planes, weakened movement, excess fatigability, swelling and 
pain on movement.  38 C.F.R. § 4.45.  

Increased Rating - Left Knee

VA General Counsel Opinions VAOPGCPREC 23-97 and VAOPGCPREC 
9-98 provide guidance on when separate ratings for knee 
disability may be assigned under the limitation of motion 
codes in addition to ratings under Code 5257 for 
subluxation/instability.  Essentially, these opinions suggest 
that separate compensable ratings may be assigned when the 
disability involves compensable (at least slight) subluxation 
or instability and there is also compensable limitation of 
knee motion or (under Code 5003) X- ray evidence of arthritis 
together with a finding of painful motion.  VAOPGCPREC 9-2004 
(September 17, 2004) specifies that separate ratings may be 
assigned for limitations of flexion and extension, each, of 
the same joint.  The RO has rated the veteran's service-
connected left knee disability 10 percent  under Code 5010 
(which directs rating under Code 5003) and Code 5260.  See 38 
C.F.R. § 4.71a.  Code 5010 directs that the disability should 
be rated according to the limitation of motion of the 
affected joint.  

Limitation of motion of the knee is rated under Code 5260 
(for limitation of flexion).  Limitation of the knee to 15 
degrees warrants the maximum 30 percent rating, limitation to 
30 degrees warrants a 20 percent rating, and limitation to 45 
degrees warrants a 10 percent rating.  Under Code 5261 (for 
limitation of extension), limitation to 45 degrees warrants a 
50 percent rating; limitation to 30 degrees warrants a 40 
percent rating; limitation to 20 degrees warrants a 30 
percent rating; limitation to 15 degrees warrants a 20 
percent rating; and limitation to 10 degrees warrants a 10 
percent rating.  38 C.F.R. § 4.71a.  The standard ranges of 
motion of the knee are zero degrees of extension and 140 
degrees of flexion.  38 C.F.R. § 4.71a, Plate II.  

Here, it appears that the RO assigned the 10 percent rating 
under Codes 5010, 1003 (based upon medical findings of X-ray 
confirmed arthritis and painful motion.  

Under Code 5257, severe recurrent subluxation or lateral 
instability of the knee warrants the maximum 30 percent 
rating; moderate recurrent subluxation or lateral instability 
warrants a 20 percent rating; and slight recurrent 
subluxation or lateral instability warrants a 10 percent 
rating.  

Ankylosis of the knee is neither alleged, nor shown; 
consequently, Code 5256 (for ankylosis) does not apply (nor 
does Code 5262 for tibia and fibula impairment.).  

The Board finds the preponderance of the evidence is against 
the veteran's claim for a rating in excess of 10 percent for 
his left knee disability.  While moderate subpatellar 
crepitation, and tenderness on the anterior portion of the 
lateral femoral condyle were noted on May 2005 VA orthopedic 
examination, there were absolutely no clinical findings of 
left knee instability.  Furthermore, despite the veteran's 
allegations he has left knee disability, the record does not 
include any report showing clinical findings of instability; 
and as a layperson the veteran is not competent to establish 
such medical finding by his own opinion.  Consequently, a 
separate 10 percent rating based on subluxation or 
instability under Code 5257 is not warranted.  

Under Code 5010 (and Code 5003), a 10 percent rating is the 
maximum rating provided for single joint involvement.  For a 
rating in excess of 10 percent for single joint knee 
arthritis, there must be either (a) limitation of flexion 
warranting the next higher rating, or (b) limitation of 
extension warranting the next higher rating, or (c) 
limitation of both extension and flexion, each warranting at 
least a 10 percent rating.  Examination in May 2005 showed 
that flexion was to 135 degrees and extension was to 3+ 
degrees, even with pain considered as a limiting factor.  
Such limitation of flexion and extension of the knee does not 
warrant a compensable rating either under Code 5260 or under 
Code 5261.  38 C.F.R. § 4.31. Consequently, a rating in 
excess of the 10 percent currently assigned for the left knee 
disability under Codes 5010, 5003 is not warranted .  

Additional factors that could provide a basis for an increase 
have also been considered.  However, it is not shown that the 
veteran has any functional loss due to his left knee 
disability beyond what being compensated.  38 C.F.R. §§4.40, 
4.45, DeLuca, supra.  The disability picture presented simply 
provides no basis for granting the benefit sought.  The 
preponderance of the evidence is against the claim for a 
rating in excess of 10 percent for the left knee disability; 
and it must be denied.  

Increased Rating - Right Hip

The veteran's right hip disability has been rated as 10 
percent under Code 5019 (for bursitis).  Bursitis is rated on 
limitation of motion of affected parts as degenerative  
arthritis.  Degenerative arthritis is rated on the basis of 
limitation of motion.  See 38 C.F.R. § 4.71a, Codes 5003, 
5019.  

Limitation of extension of the thigh is rated 10 percent 
where extension is limited to 5 degrees.  38 C.F.R. § 4.71a, 
Code 5251.  Limitation of flexion of the thigh is rated 10 
percent where flexion is limited to 45 degrees, and is rated 
20 percent where flexion is limited to 30 degrees.  38 C.F.R. 
§ 4.71a, Code 5252.  Impairment of the thigh is rated 10 
percent where there is limitation of rotation of the thigh 
(cannot toe-out more than 15 degrees of the affected leg), or 
where there is limitation of adduction of the thigh (cannot 
cross legs).  A 20 percent rating is warranted where there is 
limitation of abduction of the thigh (motion lost beyond 10 
degrees).  
38 C.F.R. § 4.71a, Code 5253.  

Under Diagnostic Code 5003, where degenerative arthritis is  
established by X-ray findings and limitation of motion is  
noncompensable, a rating of 10 percent is applicable for each  
major joint affected by limitation of motion.  Limitation of  
motion must be confirmed by objective evidence such as  
swelling, muscle spasm, or satisfactory evidence of painful  
motion.  See 38 C.F.R. § 4.71a, Code 5003. 

On VA examination in May 2005, the examiner expressly noted 
that the veteran's right hip had full range of motion.  The 
veteran did not show limitation of flexion of the right thigh 
to 30 degrees so as to warrant a 20 percent disability rating 
under Code 5252.  Further, the veteran has not demonstrated 
right thigh impairment by limitation of abduction of the 
thigh, with motion lost beyond 10 degrees, such that would 
warrant a 20 percent disability rating under Diagnostic Code 
5253.  Furthermore, manifestations warranting a rating in 
excess of 10 percent for right hip disability were not shown 
at any time during the appellate period.  

The Board has also considered whether a rating higher than 10 
percent is warranted under other potentially applicable 
diagnostic codes.  Such other Codes provide compensable 
ratings for ankylosis of the  hip, flail joint of the hip, 
and malunion or nonunion of the femur.  38 C.F.R. § 4.71a, 
Codes 5250, 5254, 5255.  As such pathology is not shown, a 
rating higher than 10 percent under these Codes is not 
warranted.  

Additional factors that could provide a basis for an increase 
have also been considered.  As with the left knee disability, 
it is not shown that the veteran has any functional loss due 
to his right hip disability beyond that presently 
compensated.  The benefit-of-the-doubt rule does not apply 
because the preponderance of the evidence is against the 
claim.  Accordingly, it must be denied.  
ORDER

A rating in excess of 10 percent for left patello-femoral 
arthritis with medial collateral ligament sprain is denied.  

A rating in excess of 10 percent for right hip strain and 
bursitis is denied.  


REMAND

In a claim for disability compensation, the duty to assist 
includes conducting a thorough, contemporaneous medical 
examination, taking into account records of prior medical 
treatment so that the disability rating will be full and 
fair.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, in 
regard to the claim for an increased rating for chronic 
lumbosacral strain, the medical evidence of record contains 
conflicting information pertinent to a central issue in this 
matter; i.e., whether the symptoms of the veteran's service-
connected chronic lumbosacral strain were sufficiently severe 
to warrant a rating in excess of 10 percent for such 
disability at the time service connection was granted (and a 
10 percent rating assigned) for such disability in August 
2002.  Specifically, in a report of VA examination in 
September 2001 (the most contemporaneous medical evidence of 
record when service connection was granted in August 2002), 
the examiner expressly noted that lumbar spine ranges of 
motion were "markedly different" than lumbar spine ranges 
of motion the same examiner found approximately three months 
earlier on VA examination in July 2001.  The examiner noted 
that, while flexion of the veteran's lumbar spine was to 60 
degrees in July 2001, flexion was only to 22 degrees on 
examination in September 2001.  Likewise, while extension of 
the lumbar spine was to 17 degrees in July 2001, extension 
was only to 8 degrees on examination in September 2001.  
Lateral flexion and rotation were shown to have improved in 
September 2001 as compared to findings in July 2001.  The 
examiner expressly noted:

There is a marked, unexplained decrease 
in range of motion, that is with flexion 
and extension, on [the September 2001] 
exam as compared to the [July 2001] 
examination, and this degree of 
limit[ation] is certainly not 
proportionate to the rest of the physical 
exam or to the [June 2001] MRI 
findings."  

In this regard, it is significant that the medical evidence 
of record indicates that the veteran carries a diagnosis of 
degenerative disc disease (shown on the most recent VA 
examination in May 2005), for which service connection has 
not been granted.  What is not clear from the findings of VA 
examination in September 2001 is whether the "marked, 
unexplained decrease" in the limitation of motion of the 
lumbar spine on that examination (as compared to ranges of 
motion found by the same examiner in July 2001) was 
related/due to the service-connected chronic lumbar strain, 
or to the nonservice-connected degenerative disc disease.  As 
such a distinction is crucial in determining whether a 
"staged" rating in excess of 10 percent for chronic 
lumbosacral strain is warranted from the date of the award of 
service connection for such disability, further development 
of medical evidence is indicated.  

VA regulations provide that individuals for whom 
reexaminations have been authorized and scheduled are 
required to report for such examinations.  38 C.F.R. §§ 
3.326(a), 3.327(a).  

Finally, the veteran's lumbar spine disability is such as to 
suggest ongoing treatment.  Reports of private treatment 
and/or additional VA medical records may contain information 
pertinent to the matters at hand.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for the 
low back disability from April 2005 (the 
date of the most recent VA outpatient 
records) to the present, then obtain 
complete records of such treatment from 
all sources identified.  Whether or not 
he responds, the RO should obtain any 
reports of VA treatment (not already of 
record) for the disability at issue.  

2.  The RO should then arrange for the 
veteran to be afforded a an examination 
by an orthopedic specialist to determine 
the current severity of his low back 
disability, and for a medical opinion 
regarding the etiology of manifestations 
on previous examinations.  The veteran's 
claims file and copies of the previous 
and revised criteria for rating disorders 
of the spine must be available to the 
examiner for review in conjunction with 
the examination.  Any indicated tests or 
studies must be completed.  The 
examination should include range of 
motion studies of the lumbar spine.  All 
symptoms and functional limitations due 
to lumbosacral strain must be identified.   

The examiner should also review the July 
2001 and September 2001 VA examination 
reports, and to the extent possible, 
offer an opinion as to whether the 
decreased ranges of motion (on flexion 
and extension) shown in September 2001 
represented a worsening of the veteran's 
service-connected chronic lumbosacral 
strain, or whether the decreased motions 
were primarily related/due to his 
nonservice-connected degenerative disc 
disease.  

3.  The RO should then readjudicate the 
matter of the ratings for lumbosacral 
strain (with consideration of the 
possibility of additional "staged" 
ratings, if indicated).  If the benefit 
sought remains denied, the RO should 
provide the veteran and his 
representative an appropriate SSOC, and 
give them the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further appellate 
review.

The veteran has the right to submit additional 
evidence/argument on the matters the Board has remanded.  
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



______________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


